 In the Matter of E. I. DU PONT DE NEMOURS & COMPANY, BELLE, W.VA.andDISTRICT 50, CHEMICAL DIVISION U. M. W. OF A., AFFILI-ATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS, 310 PEOPLES,EXCHANGE BANK BUILDING, CHARLESTON, W. VA.Cases Nos.C-1440 and R-1459ORDER VACATING DIRECTION OF ELECTION ANDDISMISSING PETITIONJuly 1, 1941A petition having been filed in Case- No. R-1459 for investigation-and certification of representatives, pursuant to Section 9 (c) ofthe National Labor Relations Act, and a charge and `an amendedcharge having been filed in Case No. 0-1440, and the National LaborRelations Board having, on June 22, 1940, duly issued its Decision,Order, and Direction of Election,' and, thereafter, the United StatesCircuit Court of Appeals for the Fourth Circuit, on application ofE. I. du Pont de Nemours & Company and the Association of Chem-ical Employees at Belle Works of E. I. du Pont de, Nemours & Com-pany, having reviewed Case No. 0-1440, and entered its decree settingaside the said Decision and Order, and the Board having consideredthe same and being advised in the premises,IT IS HEREBY ORDERED that the Direction of Election be, and it herebyis, vacated; andIT IS FURTHER ORDERED that the petition for investigation and certifi-cation of representatives be, and it hereby is, dismissed withoutprejudice.MR. EDWIN S. SMITH took no part in the consideration of theabove,OrderVacatingDirection of Election and DismissingPetition.124 N. L.R.B..919.33 N. L. R. B., No. 22.106